EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John E. Kind on February 17, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A storage system comprising:
a support bar having an interior surface defining a cavity, wherein a slot connects the cavity to an exterior environment of the support bar; and
a fixture including:
a shaft having a first end and a second end, the second end opposite the first end relative to a 
a stabilizer comprising an inverted square-based pyramid coupled to the first end of the shaft such that opposing planar surfaces of the inverted square-based pyramid rest against and contact corresponding planar surfaces of the interior surface of the support bar under gravity when the stabilizer is disposed within the cavity the contact of the stabilizer’s planar surfaces with the planar surfaces of the interior surface resists rotation of the fixture around the longitudinal axis while allowing the fixture to slide along at least a portion of the slot; 
an attachment portion coupled to the second end of the shaft and configured to support an object in the exterior environment[.]; and
an adjustable retainer coupled to the shaft and configured to move along the shaft from a first position to a second position, wherein in the first position, the retainer resists vertical movement of the fixture, thereby resisting rotation of the fixture, and wherein in the second position, the retainer allows vertical movement of the fixture, thereby allowing rotation of the fixture. 
2.    (Original) The storage system of claim 1, wherein the support bar has a substantially rectangular cross-section.
3.     (Original) The storage system of claim 2, wherein a comer of the rectangular-cross section is absent, the absent comer defining the slot.
4.    (Cancelled)
5.     (Original) The storage system of claim 1, wherein an end of the support bar is at least partially open and configured to enable the fixture to be added to or removed from the support bar.
6.     (Original) The storage system of claim 5, further comprising an end cap configured to engage with the end of the support bar, wherein the end cap prevents addition or removal of the fixture when engaged with the end of the support bar.

8.    (Cancelled)
9.     (Original) The storage system of claim 1, wherein the attachment portion is a hook, clip, snap, or magnet.
10.    (Cancelled)
11.    (Currently Amended) The storage system of claim [10] 1, wherein the retainer is a disc.
12.   (Cancelled)
13.     (Currently Amended) The storage system of claim [10] 1, wherein the retainer is a distinct component from the shaft.
14.    (Cancelled)
15.     (Original) The storage system of claim 1, wherein the retainer comprises rubber or silicone.
16.     (Original) The storage system of claim 1, further comprising a mount coupled to the support bar and configured to secure the support bar to a surface.
17.     (Original) The storage system of claim 1, wherein the support bar comprises metal or plastic.

19.    (Cancelled)
20.    (Original) The storage system of claim 1, wherein the object is an item of jewelry, a watch, a tool, or a kitchen utensil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 
8am to 6:00pm.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

February 28, 2021